Learned, P. J.
This case is substantially like that of Ouderkirk against the same defendant, (ante, 734,) and was argued with that case. There was no written receipt given in this case, but the conversation with the cashier, at the time when the note to which the bonds had been collateral and the subsequent consent of the bank, show the same arrangement as in the other case. The court charged that the defendant was not liable unless there had been some wrongful act, some careless act, some negligent act, on its part. The defendant asked the court to charge that defendant could not be liaable except for gross negligence. This was refused. The question, therefore, has been discussed in the opinion in the Ouderkirk, Case. Judgment affirmed, with costs.